Exhibit32.1 CERTIFICATION In connection with the periodic report of Cellular Biomedicine Group,Inc. (the “Company”) on Form10-Q/A for the quarter ending March 31, 2013 as filed with the Securities and Exchange Commission (the “Report”), we, Wei (William) Cao, Chief Executive Officer (Principal Executive Officer) and Andrew Chan, Chief Financial Officer (Principal Financial and Accounting Officer) of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section1350 of the United States Code, that to the best of our knowledge: (1)The Report fully complies with the requirements of Section13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. Date: December 12, 2013 /s/ Wei (William) Cao Wei (William) Cao Chief Executive Officer (Principal Executive Officer) /s/ Andrew Chan Andrew Chan Chief Financial Officer (Principal Financial and Accounting Officer)
